  Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 1 of 17 PageID #: 1



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  EDUARDO ONOFRE GARCIA, individually
  and on behalf of others similarly situated,

                                     Plaintiff,                     COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  GOLD TIM CORP. (D/B/A FAMOUS GOLD                               29 U.S.C. § 216(b)
  TIM'S DELI AND GRILL), SILVIA DOE,
  and EUN IM HUH,                                                      ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Eduardo Onofre Garcia (“Plaintiff Onofre” or “Mr. Onofre”), individually and on

 behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Gold Tim Corp. (d/b/a Famous Gold Tim's

 Deli and Grill), (“Defendant Corporation”), Silvia Doe and          Eun Im Huh, (“Individual

 Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Onofre is a former employee of Defendants Gold Tim Corp. (d/b/a Famous

Gold Tim's Deli and Grill), Silvia Doe, and Eun Im Huh.

       2.       Defendants own, operate, or control a deli, located at 126-01 15th Ave., College

Point, NY 11357 under the name “Famous Gold Tim's Deli and Grill”.
  Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 2 of 17 PageID #: 2



       3.      Upon information and belief, individual Defendants Silvia Doe and Eun Im Huh,

serve or served as owners, managers, principals, or agents of Defendant Corporation and, through

this corporate entity, operate or operated the deli as a joint or unified enterprise.

       4.      Plaintiff Onofre was employed as a sandwich maker at the deli located at 126-01 15th

Ave., College Point, NY 11357.

       5.      At all times relevant to this Complaint, Plaintiff Onofre worked for Defendants in

excess of 40 hours per week, without appropriate overtime and spread of hours compensation for

the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Onofre appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Onofre the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.       Defendants’ conduct extended beyond Plaintiff Onofre to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Onofre and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.

       10.     Plaintiff Onofre now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650

et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the



                                                    -2-
   Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 3 of 17 PageID #: 3



“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        11.    Plaintiff Onofre seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

        12.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Onofre’s state law claims under 28

U.S.C. § 1367(a).

        13.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a deli located in this district. Further, Plaintiff Onofre was employed by Defendants in this

district.

                                                 PARTIES

                                                  Plaintiff

        14.    Plaintiff Eduardo Onofre Garcia (“Plaintiff Onofre” or “Mr. Onofre”) is an adult

individual residing in Queens County, New York.

        15.    Plaintiff Onofre was employed by Defendants at Famous Gold Tim's Deli and Grill

from approximately October 2011 until on or about April 4, 2020.

        16.    Plaintiff Onofre consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).



                                                 -3-
  Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 4 of 17 PageID #: 4



                                               Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a deli, located at

126-01 15th Ave., College Point, NY 11357 under the name “Famous Gold Tim's Deli and Grill”.

       18.     Upon information and belief, Gold Tim Corp. (d/b/a Famous Gold Tim's Deli and

Grill) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 126-01 15th Ave., College

Point, NY 11357.

       19.     Defendant Silvia Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Silvia Doe is sued individually in her

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Silvia Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. She determines the wages and

compensation of the employees of Defendants, including Plaintiff Onofre, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

       20.     Defendant Eun Im Huh is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Eun Im Huh is sued individually

in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant Eun Im Huh

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. She determines the wages

and compensation of the employees of Defendants, including Plaintiff Onofre, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.




                                                   -4-
  Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 5 of 17 PageID #: 5



                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

        21.    Defendants operate a deli located in the College Point section of Queens in New York

City.

        22.    Individual Defendants, Silvia Doe and Eun Im Huh, possess operational control over

Defendant Corporation, possess ownership interests in Defendant Corporation, and control

significant functions of Defendant Corporation.

        23.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

        24.    Each Defendant possessed substantial control over Plaintiff Onofre’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Onofre, and all similarly situated individuals,

referred to herein.

        25.    Defendants jointly employed Plaintiff Onofre (and all similarly situated employees)

and are Plaintiff Onofre’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

        26.    In the alternative, Defendants constitute a single employer of Plaintiff Onofre and/or

similarly situated individuals.

        27.    Upon information and belief, Individual Defendants Silvia Doe and Eun Im Huh

operate Defendant Corporation as either an alter ego of themselves and/or fail to operate Defendant

Corporation as an entity legally separate and apart from themselves, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,



                                                  -5-
  Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 6 of 17 PageID #: 6



             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       28.     At all relevant times, Defendants were Plaintiff Onofre’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Onofre, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Onofre’s services.

       29.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       30.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the deli

on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff



                                                   -6-
  Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 7 of 17 PageID #: 7



       31.     Plaintiff Onofre is a former employee of Defendants who was employed as a

sandwich maker. Plaintiff Onofre seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                   Plaintiff Eduardo Onofre Garcia

       32.     Plaintiff Onofre was employed by Defendants from approximately October 2011

until on or about April 4, 2020.

       33.     Defendants employed Plaintiff Onofre as a sandwich maker.

       34.     Plaintiff Onofre regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       35.     Plaintiff Onofre’s work duties required neither discretion nor independent judgment.

       36.     Throughout his employment with Defendants, Plaintiff Onofre regularly worked in

excess of 40 hours per week.

       37.     From approximately 2014 until on or about January 2018, Plaintiff Onofre worked

from approximately 5:30 a.m. until on or about 5:30 p.m., Mondays through Saturdays (typically 72

hours per week).

       38.     From approximately January 2018 until on or about April 4, 2020, Plaintiff Onofre

worked from approximately 5:30 a.m. until on or about 5:30 p.m., Mondays through Thursdays,

from approximately 5:30 a.m. until on or about 1:30 p.m., on Fridays, and from approximately 5:30

a.m. until on or about 5:00 p.m., on Saturdays (typically 68 hours per week).

       39.     Throughout his employment, Defendants paid Plaintiff Onofre his wages in cash.

       40.     From approximately 2014 until on or about January 2018, Defendants paid Plaintiff

Onofre $13.00 per hour.




                                                 -7-
  Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 8 of 17 PageID #: 8



       41.     From approximately January 2018 until on or about April 4, 2020, Defendants paid

Plaintiff Onofre $15.00 per hour.

       42.     Plaintiff Onofre was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       43.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Onofre regarding overtime and wages under the FLSA and NYLL.

       44.     Defendants did not provide Plaintiff Onofre an accurate statement of wages, as

required by NYLL 195(3).

      45.      Defendants did not give any notice to Plaintiff Onofre, in English and in Spanish

(Plaintiff Onofre’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      46.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Onofre (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate spread of hours pay and overtime compensation as required

by federal and state laws.

      47.      Plaintiff Onofre was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      48.      Defendants    willfully   disregarded   and   purposefully   evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.



                                                 -8-
  Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 9 of 17 PageID #: 9



      49.      Defendants paid Plaintiff Onofre his wages in cash.

      50.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      51.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Onofre (and similarly situated individuals) worked, and

to avoid paying Plaintiff Onofre properly for his full hours worked.

      52.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      53.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Onofre and other similarly situated former workers.

      54.      Defendants failed to provide Plaintiff Onofre and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      55.      Defendants failed to provide Plaintiff Onofre and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of



                                                  -9-
 Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 10 of 17 PageID #: 10



the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      56.       Plaintiff Onofre brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      57.       At all relevant times, Plaintiff Onofre and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA and

willfully failing to keep records under the FLSA.

      58.       The claims of Plaintiff Onofre stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      59.       Plaintiff Onofre repeats and realleges all paragraphs above as though fully set forth

herein.

          60.   At all times relevant to this action, Defendants were Plaintiff Onofre’s employers



                                                 - 10 -
 Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 11 of 17 PageID #: 11



(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Onofre (and

the FLSA Class members), controlled the terms and conditions of employment, and determined the

rate and method of any compensation in exchange for his employment.

          61.   At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          62.   Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      63.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Onofre (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      64.       Defendants’ failure to pay Plaintiff Onofre (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      65.       Plaintiff Onofre (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      66.       Plaintiff Onofre repeats and realleges all paragraphs above as though fully set forth

herein.

      67.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Onofre overtime compensation




                                                 - 11 -
 Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 12 of 17 PageID #: 12



at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      68.     Defendants’ failure to pay Plaintiff Onofre overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      69.     Plaintiff Onofre was damaged in an amount to be determined at trial.

                                  THIRD CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      70.      Plaintiff Onofre repeats and realleges all paragraphs above as though fully set forth

herein.

      71.     Defendants failed to pay Plaintiff Onofre one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Onofre’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      72.     Defendants’ failure to pay Plaintiff Onofre an additional hour’s pay for each day

Plaintiff Onofre’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      73.     Plaintiff Onofre was damaged in an amount to be determined at trial.

                                FOURTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW

      74.      Plaintiff Onofre repeats and realleges all paragraphs above as though fully set forth

herein.




                                                - 12 -
 Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 13 of 17 PageID #: 13



      75.      Defendants failed to provide Plaintiff Onofre with a written notice, in English and in

Spanish (Plaintiff Onofre’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      76.      Defendants are liable to Plaintiff Onofre in the amount of $5,000, together with costs

and attorneys’ fees.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      77.       Plaintiff Onofre repeats and realleges all paragraphs above as though fully set forth

herein.

      78.      With each payment of wages, Defendants failed to provide Plaintiff Onofre with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).




                                                 - 13 -
 Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 14 of 17 PageID #: 14



      79.         Defendants are liable to Plaintiff Onofre in the amount of $5,000, together with costs

and attorneys’ fees.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Onofre respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Onofre and the FLSA Class members;

            (c)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Onofre’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

            (d)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Onofre and the FLSA Class members;

            (e)    Awarding Plaintiff Onofre and the FLSA Class members damages for the amount

 of unpaid overtime compensation and damages for any improper deductions or credits taken

 against wages under the FLSA as applicable;

            (f)    Awarding Plaintiff Onofre and the FLSA Class members liquidated damages in an

 amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

 damages for any improper deductions or credits taken against wages under the FLSA as applicable

 pursuant to 29 U.S.C. § 216(b);



                                                   - 14 -
Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 15 of 17 PageID #: 15



          (g)   Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Onofre;

          (h)   Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Onofre;

          (i)   Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Onofre’s compensation, hours, wages and any deductions or

credits taken against wages;

          (j)   Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Onofre;

          (k)   Awarding Plaintiff Onofre damages for the amount of unpaid overtime

compensation, and for any improper deductions or credits taken against wages, as well as awarding

spread of hours pay under the NYLL as applicable

          (l)   Awarding Plaintiff Onofre damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

          (m)   Awarding Plaintiff Onofre liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of overtime compensation and spread of hours pay shown to

be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

198(3);

          (n)   Awarding Plaintiff Onofre and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

          (o)   Awarding Plaintiff Onofre and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;




                                                - 15 -
Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 16 of 17 PageID #: 16



       (p)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (q)     All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff Onofre demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       May 19, 2020

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:              /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 16 -
Case 1:20-cv-02731-RJD-JO Document 1 Filed 06/19/20 Page 17 of 17 PageID #: 17

                 Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys


 60 E 42nd Street, Suite 4510                                                                  Telephone: (212) 317-1200
New York, New York 10165                                                                       Facsimile: (212) 317-1620
Faillace@employmentcomplieance.com




                                                                               June 19, 2020
 BY ELECTRONIC SIGNATURE



 TO:     Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la demanda como
 uno de los demandantes.)

Name / Nombre:                                   Eduardo Onofre Garcia

Legal Representative / Abogado:                  Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                    19 de junio 2020                              ___




                           Certified as a minority-owned business in the State New York                           1
